The plaintiff in error, Eve Shoemake, jointly informed against with A.F. Holmes, was separately tried and convicted upon an information which charged they did have in their possession eighty-two quarts of beer and twenty quarts and forty half pints of whisky, with the purpose and intent to sell the same. In pursuance of the verdict she was sentenced to pay a fine of three hundred fifty dollars and costs taxed, fifty-six dollars, and to be confined in the county jail for thirty days.
An appeal from the judgment was taken by filing in this court on January 19, 1914, a petition in error with case-made.
The evidence shows that the liquors were found beneath the floor of a coal house, adjoining a house of ill fame conducted by the plaintiff in error. The defendant as a witness in her own behalf testified that the outhouse where the liquors were found was not in her possession; that it was kept by a negro who rented it from her, paying her three dollars per month. After a careful examination of the record, our conclusion is that the various errors assigned are without merit, and that there can be no doubt of the sufficiency of the evidence to sustain the verdict of the jury. Wherefore, the judgment is affirmed.